Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 19 February 1815
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 78.
My dear wife.
Hotel du Nord, Rue de Richelieu, Paris 19. February 1815.

After informing you by my last Letter of my arrival in this City, and of the Hotel where I had taken up my abode, I have suspended my Communications to you, under the expectation and the hope that you will have left St: Petersburg, before any further Letters from me could reach you there by the Post—Even that Letter may have to travel back after you as far as Riga, if you take your departure so soon as I have anticipated—that is, just about this time—Since writing it, I have received your Letters of 11. January. N. 3. still directed to me at Ghent, but which was forwarded to me, first at Bruxelles, and afterwards at this City where I received it, on the 11th: instant; and of 20. January N. 5. the expected answer to mine of 27. December. which I received on Thursday the 16th:—It was addressed to the care of Mr Crawford; but was brought to me directly from the Post-Office; where my place of residence is now known—I am rejoiced at your determination to come on as soon as possible, and as you thought it impossible to leave St: Petersburg before the 10th: or 15th: instant, I still fix upon the 20th: as the time when you will be able to accomplish in effect your departure—Allowing fourteen days for your arrival at Königsberg, and about the same time for this Letter to arrive there, I hope it will meet you upon your arrival—But as it is possible you may have passed through that place a few days sooner, I will enclose the Letter to Messrs Schwenk and Koch, with the request either to keep it for you if you shall not have arrived when it comes to their hands, or to transmit it to you at Berlin if you shall have already gone through Königsberg—I shall direct a future Letter to you “Poste restante,” at Berlin—Send to the Post-Office for it on your arrival there.
If your Letter of 20. January was not numbered 5 by mistake, there is one between it and N. 3. which I have not yet received; but something for which I find it more difficult to account occurs while I am writing—Your N. 7. dated 1. February is put into my hands since I finished the preceding page—It must be dated four or five days in anticipation at least; for it has all the Post-marks upon it, and the Post never comes from St: Petersburg in less than 23 days—It is also incorrectly numbered, or there is a number 6. yet outstanding—I am now more uncertain about the time of your departure than I was before.
Mr and Mrs Smith left Ghent the 9th: instant and arrived at Paris last Tuesday the 14th. I suppose they will stay here a Month or six weeks.—I should not have advised them to come here at all—They will find it difficult to get along, and will not have their difficulties diminished by a visit to Paris.
My own visit here has not hitherto given me much satisfaction—I have had the pleasure of meeting several of my old acquaintance, of being presented at Court, and of seeing the Museum, and some of the Theatres—But life is here a perpetual tumult; the forms and manners of society are contrary to all my habits; and the waste of time is so insensible, and so great, that after a full fortnight elapsed, I find myself as much a stranger, as on the first day.
I am apprehensive that I shall not be able to procure in the house where I now lodge, Apartments to accommodate us when you arrive—Write me therefore from Königsberg and Berlin; that I may know when to expect you, and be prepared with lodgings for your reception—We have news from America to the 4th: of January; but nothing important.—Give my love to Charles, and believe me your ever affectionate husband.
A.